DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/14/2021, with respect to the rejection(s) of claim(s) 1, 3-4, and 6-12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bosga et al. (US 20090177306).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 appears to describe the method and steps by which the operation control device is intended to be operated while still being directed toward an apparatus. As such it becomes unclear to the examiner when infringement of claim 7 would occur. Would infringement occur when a control device which is capable of performing this method is made or would infringement occur when the method is practiced?

Claims 9-10 & 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the use of the term “causing” in claims 9 and 10. The use of the term “causing” makes it unclear to the examiner what in the claims is affecting this causing of the controllers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7, & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosga et al. (US 20090177306, hereafter Bosga).

Regarding Claim 1, Bosga discloses an operation control device for a press line including a first press machine (Fig. 1, Element 100) having a first slide, a first conveying device (Fig. 1, Element 118) that carries a workpiece to be processed into the first press machine (Fig. 1, Element 100), and a second 
A first press controller (Fig. 1, Element 111) ([0067]) that controls the first press machine, the first press controller having information (Fig. 7b) on a first position from which the first slide enters (Fig. 7b, Element DP) the first interference region and a second position from which the first slide exits (Fig. 7b, Element UC) the second interference region
A first conveyance controller ([0068], the controller which controls the first robot) that controls the first conveying device (Fig. 1, Element 118), the first conveyance controller having information on a third position from which the first conveying device exits the first interference region and a fourth position from which the first conveying device enters the third interference region ([0009-0011], the presses and conveyance controllers knowing their positions and movements so as to communicate and synchronize with other controllers)
A second conveyance controller ([0068], the controller which controls the second robot) that controls the second conveying device (Fig. 1, Element 119), the second conveyance controller having information on a fifth position from which the second conveying device enters the second interference region, and a sixth position from which the second conveying device exits the third interference region ([0009-0011], the presses 
Wherein, the first press controller and the first conveyance controller, and the second conveyance controller communicate directly with each other ([0009-0011], the devices communicating and synchronizing movements and positions with one another) ([0068-0072], each device connected view fieldbus’ to one another to allow the press or each conveying controller to be slave/master to one another)
The first press controller is configured to calculate ([0106]) (Fig. 18, Press 1 master to Robot R2, this showing that the time and position information from the press 1 will be fed to the Robot R2 to ensure no interference with the press and Robot R2) first time information indicating timing at which the first slide exits the second interference region based on the second position, and send the first time information to the second conveyance controller
The first conveyance controller is configured to calculate second time information ([0166], the time for when the loader will be out of the press is predicted to allow the press to know how long it has to press) indicating timing at which the first conveying device exits the first interference region based on the third position and send the second time information to the first press controller (Claim 8, the predicted time is supplied to other devices/controllers) ([0068-0072]) 
The second conveyance controller (Fig. 18, Robot R2 shown to be master to Robot R1, this showing that the time and position information from Robot 2 will be conveyed to Robot 1 to avoid Robot 1 colliding with Robot 2) is configured to calculate third time information indicating timing at which the second conveying device exits the third 
The first conveyance controller is further configured to control the first conveying device to enter the third interference region at or after a time at which the second conveying device exits ([0089], the first conveying device not entering the area until the second conveying device is leaving or left) the third interference region based on the fourth position and the third time information
The first press controller is further configured to control the first slide of the first press machine to enter the first interference region at or after a time at which the first conveying device exits ([0089], the first press controller slave to the first conveying controller such that the press will not enter or begin moving until the first conveying device has left) the first interference region based on the first position and the second time information
The second conveyance controller is further configured to control the second conveying device to enter the second interference region at or after a time at which the first slide of the first press machine exits ([0089], the first conveying device being master to the second conveying device such that the second conveying device will not enter or begin to enter until the first conveying device has left) the second interference region based on the fifth position and the first time information.

Regarding Claim 3, Bosga discloses:
The first press controller (Fig. 1, Element 111) controls the first slide of the first press machine to enter the first interference region at a preset speed (Fig. 9)
The second conveyance controller controls the second conveying device to enter the second interference region at a preset speed (Claim 54, the motion of the conveyance devices synchronized with one another, thus the speed of a slave conveying device preset based on the master device)
The first conveyance controller controls the first conveying device to enter the third interference region at a preset speed (Claim 54, the motion of the conveyance devices synchronized with one another).
	
Regarding Claim 4, Bosga discloses:
The press line further includes a second press machine (Fig. 3, Element 100b) having a second slide, and has a fourth interference region where the second slide and the second conveying device (Fig. 3, Element 119a/118b) interfere with each other
The operation control device further comprises a second press controller that controls the second press machine ([0089] the further presses connected to communicate and synchronize with further conveying devices) ([0111] the further presses connected by fieldbus’ for communication)
The second press controller and the second conveyance controller communicate directly with each other (Fig. 18, Robot R2 master to Press 2 controlling the way Press 2 reacts)
The second press controller has information on a seventh position from which the second slide enters the fourth interference region
The second conveyance conveying controller has information on an eighth position from which the second conveying device exits the fourth interference region ([0089]) 
The second conveyance controller is configured to calculate fourth time information indicating timing at which the second conveying device exits the fourth interference 
The second press controller is configured to control the second slide of the second press machine to enter the fourth interference region at or after a time at which the second conveying device exits the fourth interference region based on the seventh position and the fourth time information.

Regarding Claim 6, Bosga discloses:
The second press controller ([0110], further press controllers being configured just as the first press controller) controls the second slide of the second press machine to enter the fourth interference region at a preset speed. (Fig. 9)

Regarding Claim 11, Bosga discloses:
The second conveying device (Fig. 3, Element 119/118b) brings the workpiece into the second press machine (Fig. 3, Element 100b) ([0089]).

	Claims 9, 10, & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosga.

Regarding Claim 9, Bosga discloses an operation control method for a press line including a first press machine (Fig. 1, Element 100) having a first slide, a first conveying device (Fig. 1, Element 118)that carries a workpiece to be processed into the first press machine (Fig. 1, Element 100), a second conveying device (Fig. 1, Element 119) that carries a processed workpiece out of the first press machine, a first press controller (Fig. 1, Element 111) ([0067]) that controls the first press machine, a first conveyance controller ([0068]) that controls the first conveying device (Fig. 1, Element 118), and a 
Causing the first press controller to calculate first time information (Fig. 10, wait for calculated time to start) indicating timing at which the first slide exits the second interference region based on the second position, and send the first time information to the second conveyance controller (Fig. 18, Press 1 master to Robot R2 thus communicating motion and time information)
Causing the first conveyance controller to calculate second time information ([0166]. the time for when the loader will be out of the press is predicted to allow the press to know how long it has before pressing) indicating timing at which the first conveying 
Causing the second conveyance controller to calculate third time information indicating timing at which the second conveying device exits the third interference region (Fig. 18, Robot R2 shown to be master to Robot R1, this showing that the time and position information from Robot R2 will be conveyed to Robot R1 to avoid Robot R1 colliding with Robot R2) based on the sixth position and send the third time information to the first conveyance controller
Causing the first conveyance controller to control the first conveying device to enter the third interference region at or after a time at which the second conveying device exits the third interference region based on the fourth position and the third time information ([0089], the first conveying device not entering the area until the second conveying device is leaving or has left)
Causing the first press controller to control the first slide of the first press machine to enter the first interference region at or after a time at which the first conveying device exits the first interference region based on the first position and the second time information ([0089])
Causing the second conveyance controller to control the second conveying device to enter the second interference region at or after a time at which the first slide of the first press machine exits the second interference region based on the fifth position and the first time information ([0089]).

Regarding Claim 10
A second press machine (Fig. 3, Element 100b) having a second slide, and has a fourth interference region where the second slide and the second conveying device (Fig. 3, Element 119a/118b) interfere with each other
A second press controller that controls the second press machine ([0089] the further presses connected to communicate and synchronize with further conveying devices)
The second press controller has information on a seventh position from which the second slide enters the fourth interference region (Fig. 7b, Element DP)
The second conveyance controller has information on an eighth position from which the second conveying device exits the fourth interference region
The second press controller and the second conveyance controller communicate directly with each other (Fig. 18, Robot R2 master to Press 2 controlling the way Press 2 reacts)
The operation control method comprises the steps of:
Causing the second conveyance controller to calculate fourth time information indicating timing at which the second conveying device exits the fourth interference region based on the eighth position, and send the fourth time information to the second press controller
Causing the second press controller to control the second slide of the second press machine to enter the fourth interference region at or after a time at which the second conveying device exits the fourth interference region based on the seventh position and the fourth time information ([0132-0145], the method stating that the press does not press until the synchronization based timing (the timing obtained by communicating with the second conveying controller in a master/slave configuration).

Regarding Claim 12
The second conveying device (Fig. 3, Element 119/118b) brings the workpiece into the second press machine (Fig. 3, Element 100b) ([0089]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosga, as applied to claim 1, in view of Kaneko (US 8096233, hereafter Kaneko).

Claim 7, Bosga discloses:
The first press controller (1) has section information that divides a trajectory of movement of the first slide into sections (Fig. 7b, Elements UC & DP), (2) obtain third information on which section the first slide is currently present, (3) based on the first to third information, generates fourth information indicating a status of the first press machine (Fig. 9, time to speed information of the press), and ( 4) sends the fourth information to the first and second conveyance conveying controllers ([0094-0106], the press and conveying controllers synchronized such that interference is avoided)
	Bosga discloses that the first and second conveying controllers send their position and movement information between each other and with the press controller in order to allow a synchronization of their movements. However, Bosga does not expressly state that the trajectory of movement of the conveying devices are divided into sections which are themselves sent to the appropriate device. Further, Bosga does not disclose the control device being configured for determining the presence of a workpiece in the press. However, Kaneko, in the same field of control devices for press lines, teaches: a first conveyance controller (Fig. 1, Element 55) which updates section (Fig. 2B) information indicating an operation section in which the first conveying device (Fig. 1, Element 30U) is located among a plurality of operation sections (Fig. 2B, Elements Tr1-4) obtained by dividing an operation of the first conveying device (Fig. 1, Element 30U), and transmit the updated section information to a master controller (Fig. 1, Element 60) which itself sends further commands to a first press controller (Fig. 1, Element 25); a second conveyance controller (Fig. 1, Element 55) which updates section information (Fig. 2B) indicating an operation section in which the second conveying device (Fig. 1, Element 30D) is located among a plurality of operation sections (Fig. 2B, Elements Tr1-4) obtained by dividing an operation of the second conveying device (Fig. 1, Element 30D), and transmit the updated section information to a master controller (Fig. 1, Element 60) which itself sends further commands to a .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosga, as applied to claim 1, in view of Bosga et al. (US 20100234974, hereafter Bosga (2)).

Claim 8, Bosga discloses:
The first press controller monitoring variations in the movement of the first press machine ([0008], the press speed being monitored and varied based on the movement or position of another device) and synchronizes this motion with the motion of the first conveying device based on motion and time information received from the first conveyance controller
The second conveyance controller monitors variations in the movement of the second conveying device and synchronizes this motion with the motion of the first press machine based on the information received from the first press controller ([0091], the conveying robots are synchronized such that if they detect an abnormality (a delay or acceleration) in the master/slave they will respond in kind)
The first conveyance controller monitoring variations in the movement of the first conveying device and synchronizes this motion with the motion of the second conveying device based on the information received from the second conveying controller ([0091], the conveying robots are synchronized such that if they detect an abnormality (a delay or acceleration) in the master/slave they will respond in kind).
	Though Bosga discloses that time predictions are calculated to allow the press and conveying devices to know each other’s relative positions and to thus avoid one another ([0166]) it does not expressly disclose that the operation control device would be monitoring abnormalities in the time information to enable synchronization between controllers. However, Bosga (2), in the same field of operation control devices for press lines, teaches controllers monitoring abnormalities in the devices based on time information ([0027], predicted time information is exchanged between each controller) (Fig. 2, showing how the press and conveying device are correcting for delays in one another’s time predictions to avoid a collision ([0058-0059])) for each device and using that time information to allow 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725